         Case 1:12-cr-00081-PAE Document 109 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          12-CR-81 (PAE)
                        -v-
                                                                              ORDER
 BENITO DEL ROSARIO,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application for reduction of sentence by defendant Benito Del

Rosario, whose case has been transferred to this Court following the retirement of Judge

Forrest. The Court directs the Government to respond to this motion by Monday, June 8,

2020. In light of the Court’s lack of prior exposure to this matter, the Court asks that the

Government’s letter set out the history of Mr. Rosario’s case in sufficient detail to assure that the

Court can evaluate the present application with a full understanding of its context.


       SO ORDERED.


                                                            
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 2, 2020
       New York, New York
